Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The response of the applicant which was filed on 5/26/21 has been received and given full consideration. 
Response to Arguments
2.	The examiner is withdrawing the rejections in the previous Office Action because 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, This Action Is Made Final.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1, 2, 6, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishikawa et al. (US5501289).
4.	Regarding claims 1, 2, 6 and 12, Nishikawa teaches a battery pack attachment assembly (see Fig. below), comprising:
an enclosure providing an interior area that houses one or more battery arrays;
a bracket secured relative to the enclosure; and
.

    PNG
    media_image1.png
    428
    811
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 3-5, 7, 9-11, 13-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (US5501289) as applied to claims 1 and 12 in view of Watts (US 5052198) 
6.	Regarding claims 3-7, 9-11, 13-15, 17-20, the complete discussion of Nishikawa as applied to claims 1 and 12 is incorporated herein. Nishikawa’s batteries are capable of powering a powertrain of an electrified train (see Fig. above). However, they are silent about the limitations of claims 3-7, 9-11, 13-15, 17-20.
7.	Watts teaches a battery pack attachment assembly (see Figs. below) for the benefit of a downward force applied to the battery to minimize displacement thereof as the vehicle is driven over a rough or bumpy terrain (abstract). Watts teaches the mechanical fastener threadably engages the bracket fastener (see Fig. above). 
8.	Watts teaches mechanical fastener 22 extends through a bore 20 within an endplate 14 of the battery array, and further comprising clamping the endplate 14 between a head of the mechanical fastener 22 and the bracket (see Figs. 2 and 3) for the benefit of downward force being applied to the battery to minimize displacement thereof as the vehicle is driven over a rough or bumpy terrain (abstract).

    PNG
    media_image2.png
    749
    885
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    482
    924
    media_image3.png
    Greyscale


9.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishikawa with the above teaches of Watts’ for the benefit of a downward force applied to the battery to minimize displacement thereof as the vehicle is driven over a rough or bumpy terrain..


10.	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (US5501289) as applied to claims 1 and 12 in view of Paramasivam et al. (US 9517686).
11.	Regarding claims 8 and 16, the complete discussion of Nishikawa as applied to claims 1 and 12 is incorporated herein. However, they are silent about the limitations of claims 8 and 16.
210 is fastened to the first portion 214 or the second portion 216 with at least one rivet for the benefit of severing in response to a force upon the battery greater than a particular threshold (col. 3 ln 64-col. 4 ln 4)
13.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishikawa with Paramasivam’s teachings of a bracket 210 is fastened to the first portion 214 or the second portion 216 with at least one rivet for the benefit of severing in response to a force upon the battery greater than a particular threshold.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104.  The examiner can normally be reached on 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLATUNJI A GODO/Primary Examiner, Art Unit 1722